On order of the Court, the application for leave to appeal the February 22, 2018 order of the Court of Appeals is considered. Pursuant to MCR 7.305(H)(1), in lieu of granting leave to appeal, we VACATE that part of the March 7, 2017 order of the Calhoun Circuit Court stating, "Defendant is again instructed that, pursuant to MCR 6.502(G), he is unable to file additional Motions for Relief from Judgment and any successive motions sent to the 37th Circuit Court will be returned without being filed." Motions that do not substantially comply with the requirements of the court rules and successive motions for relief from judgment may be returned to the defendant under certain conditions. MCR 6.502(D) ; MCR 6.502(G)(1). But a defendant may file a second or subsequent motion for relief from judgment based on a retroactive change in law or a claim of new evidence. MCR 6.502(G)(2).
In all other respects, leave to appeal is DENIED, because the defendant has failed to meet the burden of establishing entitlement to relief under MCR 6.508(D). The motion to remand is DENIED.